- 49
ia

AO 245B (Rev. 02/08/2019} judgment i ina Criminal Petty Case: (Modif ed} a . Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ JUDGMENT IN A CRIMINAL CASE
Vv. o (For Offenses Committed On or After November 1, 1987)

- Melquisedee Moreno-Ayala Case Number: 3:19-mj-24715

 

 
 

Federal Defenders f= qh
Defendant’s Attorney H BG

REGISTRATION NO. 93412298 - . DEC 27 2019

THE DEFENDANT: CLERK, tJ.3. DISTRICT COURT
XI pleaded guilty to count(s) 1 of Complaint SOUTHERN DISTRICT-OF CALIFORNIA

 

BY DEPUTY

 

 

 

CL] was found guilty to count(s)
after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) — oo, 1. .
[C] The defendant has been found not guilty on count(s)
 Count(s) | dismissed on the motion.of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Xe SERVED Oo days

Assessment: $10 REMITTED Fine: WAIVED
Court recommends USMS, ICE or - DHS or other arresting agency return all Property and all documents in
e defendant’ $ possession at the time of arrest upon their deportation gr re removal. Ace VE da-Nernande 2.

Se Uae dant be deported/removed with relative, ei na Og! charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the. court and
United States Attorney of any material change in the defendant's economic circumstances.

 

Friday, December 27,2019 _
Date of Imposition of Sentence

 

Received ~ po — | | Mirae b. NU Lo

 

DUSM HONORABLE MITCHELL D. DEMBIN
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 7 a 3:19-mj-24715 J |

 

 
